CaSe:lS-LllZQl-E.]C DOC#236 Filed:Ol/SO/J_Q Entered:Ol/30/1915218224 Page:l Of2

Fil| in this information to identify your case:

 

 

 

Dethr 1 Kanisha Nl. Bacon

Firsl Name Middle Name Last Name
Debtor 2
(Spouse if, fillng) Flrsl Narne Middle Name Last Name

United States Banl<ruptcy Court for the: SOUTHERN DlSTRlCT OF GEORG{A

 

Case number 18-41291
('rf known) |:] Check if this is an
amended filing

 

 

Officia| Form 108
Statement of lntention for individuals Filing Under Chapter 7 ms

 

lf you are an individual filing under chapter 7, you must fill out this form if:
. creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. ¥ou must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Cfaims

1. For any creditors that you listed in Part'l of Schedule D: Creditors Who Have C|aims Secured by Property (Otficia| Form 106D), fill in the

 

CredifOr'S Santander Consumer l Surrender the property. l NO
name: El Retain the property and redeem it.

_ _ El Retain the property and enter into a E YES
DeSCriplfOn Of 2017 Ford Fiesta Reaffirmatr`on Agreemenf.
Dropel'ty l'_'l Retain the propeny and {exp!ain]:

securing debt

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedu|e G: Executory Contracts and Unexpired Leases (Of‘ficia| Form 1066), fill
in the information below. Do not list real estate teases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
¥ou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

Lessor's namer Elon Property llllanagement l No
l:l Yes

Description of teased residential lease

Property:
LeSSGFS namer Frontier Consumer Law Group I No
Offloiaf Form 108 Staternent of lrltention for lndividuals Fi|ing Under Chapter 7 page 1

Software Copyright [c) 1936-2018 Best Case| LLC - \w\¢w.beslcase.com Elest Case Bankrup!cy

 

CaSe:lS-LllZQl-E.]C DOC#236 Filed:Ol/SO/J_Q Entered:Ol/30/1915218224 PaQeZZ 012

 

 

Debtor 1 Kanisha M_ Bacon Case number (rrknown) 1841291
l:.l Yes
D€SCripinn Of leased Debt Consolidation Contract
Propeny:
Lessor's name: Jessiea Victaria . No
l:l Yes
Description of Eeased residential lease
Property:
Lessor's name: Progressive Leasing “ No
[.:l Yes
Description of leased furniture lease
Property:
Sign Be|ow

 

Under penalty of perjury, | declare that l have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an une pired lease.
x rsr Kanisha m. eason /l;Yl [Yi fl @°F:> x
l b/ l `<¢.>r v“'

 

Kanisha M. Bacon " "' Signature of Debtor 2

Signature of Debtor 1

Daie January 30, 2019 Date

 

 

Otflcial Form 108 Staternent of lntention for lndividuais Filing Under Chapter 7

Sotlwsre Copyright (c) 1996-2018 Besl Case, LLC -mvw.bestcasa.com

page 2

Best Case Bant<ruptcy

 

 

 

 

